Judgment appealed from unanimously reversed on the law, and a new trial ordered, with $50 costs to appellant. In this action for damages for personal injuries brought against a used ear dealer, the trial court directed a verdict for the defendant after both sides rested. Defendant rested upon the plaintiff’s ease. Plaintiff alleged that he was injured when the brake failed on the motor vehicle which he had recently purchased, thereby causing an accident and resultant injuries. Breach of warranty and negligence are claimed. Despite the improbability that the personal injuries claimed to have resulted from this accident could be properly attributed thereto, there were sufficient questions of fact raised to warrant submission of the issue of liability (tried separately) to the jury. The testimony by the plaintiff of the details surrounding the purchase of the car and the testimony of the mechanic as to the condition of the brakes found upon examination immediately after the accident, raised questions of fact both as to warranty and negligence, particularly when considered in conjunction with the requirements of sections 417 and 375 (formerly §§ 64, 15 respectively) of the Vehicle and Traffic Law. Concur — Breitel, J. P., Valente, McNally, Stevens and Stetter, JJ.